ORDER

PER CURIAM.
AND NOW, this 29th day of May, 2013, in response to the “Application to Stay, for Remand and Correction/Modification of the Record,” it is ORDERED that counsel of record is directed to comply with our order of December 17, 2012 directing that counsel file a Petition for Allowance of Appeal on Petitioner’s behalf. See 184 EM 2012. Counsel shall file a Petition for Allowance of Appeal within 30 days of this order. See Pa.R.Crim.P. 120 (an attorney’s representation of a criminal defendant continues until conclusion of case unless counsel requests and is granted leave to withdraw by the court).